                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                           101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                    BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                        (410) 962-7780
                                                                                    Fax (410) 962-1812


                                                    June 17, 2019

   LETTER TO COUNSEL

          RE:      Teresa B. v. Commissioner, Social Security Administration;
                   Civil No. SAG-18-2280

   Dear Counsel:

           On July 26, 2018, Plaintiff Teresa B. petitioned this Court to review the Social Security
   Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance Benefits.
   ECF 1. I have considered the parties’ cross-motions for summary judgment. ECF 15, 18. I find
   that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the
   decision of the SSA if it is supported by substantial evidence and if the SSA employed proper legal
   standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).
   Under that standard, I will deny both motions, reverse the judgment of the SSA, and remand the
   case to the SSA for further analysis pursuant to sentence four of 42 U.S.C. § 405(g). This letter
   explains my rationale.

           Plaintiff protectively filed her claim for benefits on December 28, 2015, alleging a
   disability onset date of December 11, 2015. Tr. 209-10. Her claim was denied initially and on
   reconsideration. Tr. 135-38, 140-41. A hearing was held on July 24, 2017, before an
   Administrative Law Judge (“ALJ”). Tr. 12-45. Following the hearing, the ALJ determined that
   Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
   frame. Tr. 108-29. The Appeals Council denied Plaintiff’s request for review, Tr. 1-6, so the
   ALJ’s decision constitutes the final, reviewable decision of the SSA.

          The ALJ found that Plaintiff suffered from the severe impairments of “Lumbar Spine
   Degenerative Disc Disease, Status-Post Lumbar Spine Decompression, Asthma/Chronic
   Obstructive Pulmonary Disease, Left Knee Osteoarthritis, Headaches, Pelvic Abdominal Adhesive
   Disease, Hypertension, Obesity, Fibromyalgia, and Depression.” Tr. 111. Despite these
   impairments, the ALJ determined that Plaintiff retained the residual functional capacity (“RFC”)
   to:

          perform light work as defined in 20 CFR 404.1567(b) except the claimant can
          occasionally balance, kneel, stoop, crouch, crawl and climb ramps and stairs. She
          may not climb ladders, ropes, or scaffolds and should avoid workplace hazards,
          such as unprotected heights and dangerous, moving machinery. She should avoid
          concentrated exposure to extreme temperatures, humidity, and respiratory irritants,
          including fumes, dusts, odors, gases, and areas of poor ventilation. The claimant is
          limited to understanding, remembering and carrying out simple tasks. There should
Teresa B. v. Commissioner of Social Security
Civil No. SAG-18-2280
June 17, 2019
Page 2

        be no work requiring a high-quota production-rate pace (i.e., rapid assembly line
        work where co-workers are side-by-side and the work of one affects the work of
        the other).

Tr. 117. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform her past relevant work, but could perform other jobs existing in
significant numbers in the national economy. Tr. 126-28. Therefore, the ALJ concluded that
Plaintiff was not disabled. Tr. 128-29.

        Plaintiff raises four arguments on appeal: (1) that the ALJ’s RFC assessment runs afoul of
the Fourth Circuit’s decision in Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015); (2) that the
ALJ’s assessment of Plaintiff’s physical RFC was not based on substantial evidence; (3) that the
ALJ erred in evaluating the medical opinion evidence; and (4) that the ALJ’s step five conclusion
was not supported by substantial evidence because the hypothetical posed to the VE was flawed
and because the ALJ failed to resolve an apparent conflict between the VE testimony and the
Dictionary of Occupational Titles. Although some of Plaintiff’s arguments lack merit, I agree that
the ALJ’s analysis was inadequate for the reasons discussed below. In remanding for further
explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not
entitled to benefits is correct.

   I.      Mascio

         First, in Mascio, the United States Court of Appeals for the Fourth Circuit determined that
remand was appropriate for three distinct reasons, including, as pertinent to this case, the
inadequacy of the ALJ’s evaluation of “moderate difficulties” in concentration, persistence, or
pace. 780 F.3d at 637-38. At step three of the sequential evaluation, the SSA determines whether
a claimant’s impairments meet or medically equal any of the impairments listed in 20 C.F.R. Part
404, Subpart P, Appendix 1 (2017). Listings 12.00 et seq. pertain to mental impairments. 20
C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00 (2017). The relevant listings therein consist of: (1)
“paragraph A criteria,” which consist of a set of medical findings; (2) “paragraph B criteria,” which
consist of a set of impairment-related functional limitations; and (3) “paragraph C criteria,” which
relate to “serious and persistent” disorders lasting at least two years with a history of ongoing
medical treatment and marginal adjustment. Id. §§ 12.00(A), (G). A claimant’s impairments meet
the listing relevant to this case by satisfying either the paragraph A and paragraph B criteria, or the
paragraph A and paragraph C criteria. Id. § 12.00(A).

        Paragraph B consists of four broad functional areas: (1) understanding, remembering, or
applying information; (2) interacting with others; (3) concentrating, persisting, or maintaining
pace, and (4) adapting or managing oneself. Id. § 12.00(A)(2)(b). The functional area of
concentration, persistence, or pace “refers to the abilit[y] to focus attention on work activities and
stay on task at a sustained rate.” Id. § 12.00(E)(3).

       The SSA employs the “special technique” to rate a claimant’s degree of limitation in each
functional area, based on the extent to which the claimant’s impairment “interferes with [the

                                                  2
Teresa B. v. Commissioner of Social Security
Civil No. SAG-18-2280
June 17, 2019
Page 3

claimant’s] ability to function independently, appropriately, effectively, and on a sustained basis.”
20 C.F.R. §§ 404.1520a(b), (c)(2) (2017). The SSA uses a five-point scale to rate a claimant’s
degree of limitation in the four areas: none, mild, moderate, marked, or extreme. Id. §
404.1520a(c)(4). A moderate limitation signifies that the claimant has only a fair ability to
function in the relevant area of mental functioning. 20 C.F.R. Pt. 404, Subpt. P, App. 1 §
12.00(F)(2)(c) (2017).

         The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the VE—
and the corresponding RFC assessment—did not include any mental limitations other than
unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ determined
that the claimant had moderate difficulties in maintaining concentration, persistence, or pace. 780
F.3d at 637-38. The Fourth Circuit specifically held that it “agree[s] with other circuits that an
ALJ does not account for a claimant’s limitations in concentration, persistence, and pace by
restricting the hypothetical question to simple, routine tasks or unskilled work.” Id. at 638 (quoting
Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal quotation marks
omitted). In so holding, the Fourth Circuit emphasized the distinction between the ability to
perform simple tasks and the ability to stay on task, stating that “[o]nly the latter limitation would
account for a claimant’s limitation in concentration, persistence, or pace.” Id. Although the Fourth
Circuit noted that the ALJ’s error might have been cured by an explanation as to why the claimant’s
moderate difficulties in concentration, persistence, or pace did not translate into a limitation in the
claimant’s RFC, it held that absent such an explanation, remand was necessary. Id.

        At step three in the instant case, the ALJ found that Plaintiff had a moderate limitation in
maintaining concentration, persistence, or pace. Tr. 116. However, this case is distinguishable
from Mascio, because the ALJ included an RFC provision limiting Plaintiff to “no work requiring
a high-quota production-rate pace (i.e., rapid assembly line work where co-workers are side-by-
side and the work of one affects the work of the other).” Tr. 117. In two recent cases, Thomas v.
Berryhill, and Perry v. Berryhill, the Fourth Circuit has remanded cases in which the ALJ used
phrases in the RFC similar to work not at a “production-rate pace,” without providing further
explanation or definition of that phrase. Thomas v. Berryhill, 916 F.3d 307, 312-13 (4th Cir. 2019)
(holding that ALJ’s failure to define “production rate or demand pace” frustrated appellate review);
Perry v. Berryhill, No. 18-1076, ___ F. App’x ___, 2019 WL 1092627, at *3 (4th Cir. Mar. 8,
2019) (unpublished) (remanding for ALJ’s failure to define “non-production oriented work
setting”). Here, however, the ALJ provided a clear explanation of the “production-rate pace”
limitation. Considering the ALJ’s explanation, the RFC adequately accounted for Plaintiff’s
limitation in concentration, persistence, or pace.

   II.     Physical RFC Analysis

       Plaintiff next argues that the ALJ’s conclusion in the RFC analysis that Plaintiff was
capable of performing a modified range of light work was not supported by substantial evidence.
The ALJ made a clear error when assessing the opinions of the State agency consultant. Tr. 123.
The ALJ assigned “partial weight” to the State agency consultant at the initial level, whom the
ALJ claimed limited the Plaintiff to “a light level of exertion.” Id. The ALJ gave “great weight”

                                                  3
Teresa B. v. Commissioner of Social Security
Civil No. SAG-18-2280
June 17, 2019
Page 4

to the State agency consultant at the reconsideration level who adopted the findings at the initial
level, but added additional environmental limitations. Id. However, the medical consultants at
both the initial and reconsideration level limited Plaintiff to sedentary work, not light work. Tr.
86, 102. Both of the consultants also found that Plaintiff was limited to standing or walking for
only two hours of a normal workday. Tr. 81, 97.

         Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is other
evidence that may support Plaintiff’s position, I am not permitted to reweigh the evidence or to
substitute my own judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th
Cir. 1990) (citing Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966); Snyder v. Ribicoff, 307
F.2d 518, 529 (4th Cir. 1962)). While the ALJ likely cited enough evidence to satisfy the
substantial evidence standard, her misreading of the State agency consultants’ opinions is
ultimately fatal to her analysis. It is impossible to say whether the ALJ would have reached the
same conclusion had she correctly understood that the State agency consultants limited Plaintiff to
sedentary work. That is particularly true here, because of the ample evidence in the record that
could have supported a finding that Plaintiff was not capable of performing the physical demands
of light work. That evidence includes the opinions of her treating physicians, Drs. Magaziner and
Martinez.1 Tr. 1009-14, 1051-55. Furthermore, the ALJ somewhat simplified the purported
effectiveness of Plaintiff’s pain medications and injections, and may have overstated the
significance of the lack of treatment records for the four months leading up the ALJ hearing. See
Tr. 119-21. The ALJ also claimed, without further explanation, that Plaintiff’s “significant
activities” undermined Plaintiff’s allegations of disabling symptoms. Tr. 119. However, Plaintiff
testified that she spends most of her time lying down with her feet elevated, Tr. 19-20, that she
cannot drive, id., that she only gets up to go to doctor appointments, Tr. 29, that she spends her
days watching television and periodically dozing off for a few minutes, Tr. 35, that she sits in a
chair to shower, id., that she can put her clothes on, but needs her son to tie her shoes, id., and that
she does not cook or go grocery shopping, but can make a bowl of cereal or a sandwich, Tr. 35-
36. Again, considering the weight of the evidence that could have supported an alternative finding,
it is impossible to say whether the ALJ would have reached the same conclusion if she had
correctly believed that the State agency consultants limited Plaintiff to sedentary work.

       At the end of the ALJ’s decision, she writes, “Although the undersigned finds the evidence
does not support greater limitations than those provided in the residual functional capacity, the
vocational expert was asked if jobs would still exist even if the claimant was further limited to
sedentary jobs.” Tr. 128 (listing three sedentary jobs the VE identified). Under certain
circumstances, those “alternative findings” could have been enough to render the error regarding



1
 The ALJ assigned “little weight” to both opinions. Tr. 124-25. Reference to those opinions is not meant
as a finding that the ALJ’s assignment of weight was erroneous. The Court simply notes that there is
enough evidence pointing in a different direction that the ALJ may reach a different conclusion upon closer
consideration of the State agency consultants’ opinions.

                                                    4
Teresa B. v. Commissioner of Social Security
Civil No. SAG-18-2280
June 17, 2019
Page 5

the State agency consultants’ opinions harmless. However, relying on those alternative sedentary
work findings renders a different portion of the ALJ’s analysis harmful error, as addressed below.

   III.    Medical-Vocational Guidelines

        As part of the sequential evaluation of disability, if a claimant is unable to perform past
relevant work, the ALJ considers the medical-vocational guidelines, otherwise known as the grids,
to aid in determining if the claimant is capable of performing other work. 20 C.F.R. § 404.1569.
The grids are divided by exertional level of work, and dictate findings of disabled or not disabled
based on the claimant’s age, education, and work experience. 20 C.F.R. Pt. 404, Subpt. P, App. 2
§ 200.00(a). Social Security regulations define a person ages 18 through 49 as a “younger
individual,” and a person ages 50 through 54 as an individual “closely approaching advanced age.”
20 C.F.R. § 404.1563. An ALJ should “not apply the age categories mechanically in a borderline
situation,” and if a claimant is “within a few days to a few months of reaching an older age
category, and using the older age category would result in a determination or decision that [the
claimant is] disabled, [the ALJ] will consider whether to use the older age category after evaluating
the overall impact of all factors of [the claimant’s] case.” Id. § 404.1563(b).

        The regulations do not define the phrase “a few days to a few months.” The SSA’s Program
Operations Manual System (“POMS”) and its Hearings, Appeals, and Litigation Law Manual
(“HALLEX”) both instruct that, despite there being no “precise programmatic definition,” a few
days to a few months should be considered “a period not to exceed six months.” POMS DI
25015.006(B); HALLEX I-2-2-42(B)(1). The cases in this district have held consistently with that
six-month timeframe. Bell v. Comm’r, Soc. Sec. Admin., Civil No. SAG-16-1351, 2017 WL
2416906, at *2 (D. Md. June 2, 2017) (affirming where claimant was eight months away from
older age category); Flamer v. Comm’r, Social Sec. Admin., Civil No. SAG-14-2260, 2015 WL
2345543, at *3 (D. Md. May 14, 2015) (denying appeal where claimant was a full year away from
an older age category); Handley v. Colvin, Civil No. TMD 13-991, 2014 WL 4467822, at *9 (D.
Md. Sept. 8, 2014) (concluding that “[t]he borderline range falls somewhere around six months
from the older age category,” but denying appeal because ALJ considered grid rule for the older
age category) (citations omitted); France v. Apfel, 87 F. Supp. 2d 484, 492 (D. Md. 2000) (granting
remand where claimant was five months away from older age category); Washington v. Apfel, 40
F. Supp. 2d 326, 329-30 (D. Md. 1999) (awarding benefits where claimant was 22 days away from
older age category at time of ALJ decision).

        Here, Plaintiff was approximately 49-years-and-seven-months old at the time of the ALJ
decision. In other words, she was five months away from being considered “closely approaching
advanced age” under the regulations. The ALJ only made an explicit finding that Plaintiff was 47
years old at the time of her alleged disability onset date, placing her in the “younger individual”
category. Tr. 127. On appeal, the SSA argues that Plaintiff was “clearly not in a borderline age
situation for the majority of the period at issue.” ECF 18-1 at 17. However, under the regulations
the ALJ must “use each of the age categories that applies to you during the period for which we
must determine if you are disabled.” 20 C.F.R. § 404.1563(b). The period for which the ALJ is
responsible for determining disability extends to the date of the ALJ decision. See Tr. 128 (“The

                                                 5
Teresa B. v. Commissioner of Social Security
Civil No. SAG-18-2280
June 17, 2019
Page 6

claimant has not been under a disability, as defined in the Social Security Act, from December 11,
2015, through the date of this decision.”). Therefore, the ALJ cannot ignore the age of a claimant
at the time of the decision by focusing on the age at the alleged onset date, or by taking an average
of a claimant’s age during the disability determination period.

        Of course, “[t]he fact that the age categories are not to be applied mechanically ... obviously
does not mean that a claimant must be moved mechanically to the next age category whenever his
chronological age is close to that category.” Jackson v. Sullivan, 960 F.2d 146, 1992 WL 78816,
at *3 (4th Cir. 1992) (unpublished table decision) (quoting Crady v. Sec’y of Health & Human
Servs., 835 F.2d 617, 622 (6th Cir. 1987)). Therefore, Plaintiff’s five-month proximity to “closely
approaching advanced age,” did not require that the ALJ apply that age category. But, the
regulations do require that in borderline situations, if the older age category would result in a
finding of disability, the ALJ “consider whether to use the older age category after evaluating the
overall impact of all the factors of your case.” 20 C.F.R. § 404.1563(b). On appeal, the SSA cites
an outdated version of HALLEX, which it concedes was not in effect at the time of the ALJ
decision, that states the ALJ “need not explain the decision to use the claimant’s chronological
age.” ECF 18-1 at 18. However, that portion of HALLEX was replaced in 2016, HALLEX
Transmittal No. II-5-11, with a new instruction that “[t]he ALJ will explain in the decision that he
or she considered the borderline age situation, state whether he or she applied the higher age
category or the chronological age, and note the specific factor(s) he or she considered.” HALLEX
I-2-2-42(C)(5). The ALJ’s failure to include an explanation was error, and was not in accordance
with the regulation’s requirement that she evaluate all the factors of Plaintiff’s case in considering
whether to apply the older age category.

        Had the ALJ’s finding that Plaintiff was capable of light work been sound, the ALJ’s failure
to discuss Plaintiff’s borderline age situation would not have been an error. Under the light work
level, the grids would direct a finding of “not disabled” regardless of whether Plaintiff was
considered a younger individual or an individual closely approaching advanced age. 2 See 20
C.F.R. Pt. 404, Subpt. P, App. 2, Tbl. No. 2. The obligation of the ALJ to consider using the older
age category is only triggered if “using the older age category would result in a determination or
decision that you are disabled.” 20 C.F.R. § 404.1563(b). However, as previously explained, the
ALJ erred in assessing the State agency consultants’ opinions in supporting the conclusion that
Plaintiff was capable of light work. As noted, that error could only be deemed harmless if Plaintiff
would still have been found “not disabled,” even if she was limited to sedentary work. Under the
grids at the sedentary level, Plaintiff would have been found disabled if she was considered an
individual closely approaching advanced age. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, Tbl. No. 1.
Therefore, the ALJ was obligated to consider whether the factors in Plaintiff’s case warranted use
of the older age category. See 20 C.F.R. § 404.1563(b). The Court declines the SSA’s invitation
to assess the factors in Plaintiff’s case itself. ECF 18-1 at 17-18. The Fourth Circuit has
emphasized in recent years that it is not “the province of the district court [] to engage in these

2
  Because the Plaintiff had both exertional and nonexertional limitations, the ALJ could not make a finding
of not disabled based solely on the grids, see 20 C.F.R. § 404.1569a(d), and therefore properly relied on the
testimony of the VE, Tr. 127-28.

                                                     6
Teresa B. v. Commissioner of Social Security
Civil No. SAG-18-2280
June 17, 2019
Page 7

exercises in the first instance,” particularly when there is conflicting evidence in the record.
Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013). Accordingly, this case must be remanded
for further explanation, because: (1) the ALJ erred when relying on the State agency consultants
to find Plaintiff capable of light work; and (2) alternatively finding Plaintiff limited to sedentary
work would render the ALJ’s grids analysis deficient.

        Because the case is being remanded on other grounds, I need not address Plaintiff’s
arguments regarding the evaluation of the medical opinion evidence and the VE testimony. On
remand, the ALJ can consider those arguments and determine whether the medical opinions should
be weighed any differently, whether the hypothetical posed to the VE should be modified, and
whether any apparent conflicts between the VE testimony and the Dictionary of Occupational
Titles exist.

   IV.     Conclusion

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF 15, is
DENIED and Defendant’s Motion for Summary Judgment, ECF 18, is DENIED. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The Clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion.            An
implementing order follows.

                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States Magistrate Judge




                                                 7
